      Case 2:21-cv-02118-PA-SK Document 9 Filed 03/10/21 Page 1 of 4 Page ID #:35




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
 6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     DAVID VACARRO, individually and )                Case No. 2:21-cv-02118-PA-SKx
11
     on behalf of all others similarly situated, )
12                                               )
13   Plaintiff,                                  )
                                                 )    NOTICE OF VOLUNTARY
14          vs.                                  )    DISMISSAL OF ENTIRE
15                                               )    ACTION WITHOUT
     HIMS, INC., , and DOES 1 through 10, )           PREJUDICE.
16
     inclusive, and each of them,                )
17                                               )
18   Defendant.                                  )
                                                 )
19                                               )
20                                               )
21
22         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
24   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion
25   for summary judgment. Accordingly, this matter may be dismissed without
26   prejudice and without an Order of the Court.
27
     ///
28



                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                                -1-
     Case 2:21-cv-02118-PA-SK Document 9 Filed 03/10/21 Page 2 of 4 Page ID #:36




 1        Dated: March 10, 2021
 2                         Respectfully Submitted,
 3
 4                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
                           By:    /s/ Todd M. Friedman
 6                                Todd M. Friedman
 7
                                  Law Offices of Todd M. Friedman, P.C.
                                  Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                         -2-
     Case 2:21-cv-02118-PA-SK Document 9 Filed 03/10/21 Page 3 of 4 Page ID #:37




 1                                 PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On March 10, 2021, I served a true copy of the NOTICE OF
 6
     VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 7
 8   via the ECF Filing System:
 9
     Executed on March 10, 2021, at Woodland Hills, CA
10
           [X] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Central District of California.
13
           [ ] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [X] I hereby certify under the penalty of perjury that the foregoing is true
17
18   and correct.

19
20      By:         /s/ Todd M. Friedman
                    TODD M. FRIEDMAN, ESQ.
21
                    ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                              -3-
     Case 2:21-cv-02118-PA-SK Document 9 Filed 03/10/21 Page 4 of 4 Page ID #:38




 1   Filed electronically on March 10, 2021, with:
 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to all parties indicated
 4
 5   on the Court’s filing receipt.
 6
     United States District Court
 7   Central District of California
 8
                                            /s/Todd M. Friedman
 9
                                            Todd M. Friedman (216752)
10                                          Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                             -4-
